



Exhibit 10.1


GRANT OF PERFORMANCE BASED AWARDS
PURSUANT TO THE
R1 RCM INC.
SECOND AMENDED AND RESTATED 2010 STOCK INCENTIVE PLAN


* * * * *


Participant:        [NAME]
Grant Date:        [GRANT DATE]
Number of PBRSUs:    [NUMBER OF PBRSUs]
Measurement Date:     [MEASUREMENT DATE] (the “Non-COC Measurement Date”)
* * * * *
THIS GRANT OF PERFORMANCE BASED AWARDS (this “Agreement”), dated as of the Grant
Date specified above, is entered into by and between R1 RCM Inc., a Delaware
corporation (the “Company”), and the Participant specified above, pursuant to
the R1 RCM Inc. Second Amended and Restated 2010 Stock Incentive Plan, as in
effect and as amended from time to time (the “Plan”), as administered by the
Compensation Committee of the Board of Directors of the Company (the
“Committee”).
WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the performance-based Restricted Stock Units
(“PBRSUs”) provided herein to the Participant; and
WHEREAS, capitalized terms used in this Agreement and not otherwise defined in
this Agreement have the meanings ascribed to them in the Plan.
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, receipt of
which is acknowledged, the parties hereto hereby mutually covenant and agree as
follows:
1.Grant of Restricted Stock Units. In consideration of services rendered and to
be rendered to the Company by the Participant, the Company hereby grants to the
Participant, upon the terms and subject to the conditions set forth in this
Agreement and in the Plan, as of the Grant Date specified above, an award
consisting of the number of PBRSUs specified above (the “Granted PBRSUs”), with
the actual number of shares of Common Stock to be issued in respect thereof
pursuant to Section 3 (the “PBRSU Shares”) contingent upon satisfaction of the
vesting conditions described in Section 2 but not to exceed the number of shares
equal to the number of Granted PBRSUs that become “vested” pursuant to Section 2
below (the “Maximum Shares”). The Participant agrees and understands that
nothing contained in this Agreement provides, or is intended to provide, the
Participant with any protection against potential future dilution of the
Participant’s interest in the equity of the Company for any reason, and no
adjustments shall be made for dividends in cash or other property,
distributions, or other rights in respect of the shares of Common Stock
underlying the Granted PBRSUs, except as otherwise specifically provided for in
the Plan or this Agreement. The Committee may, in its sole discretion, make
adjustments or take other equitable actions to remediate any dilutive effect
resulting from any strategic transaction, including in connection with any
Change of Control.





--------------------------------------------------------------------------------





2.    Vesting.
(a)    The Granted PBRSUs shall be subject to both a time-based vesting
condition (the “Time-Based Condition”) and a performance-based vesting condition
(the “Performance-Based Condition”), as described herein. None of the Granted
PBRSUs (or any portion thereof) shall be “vested” for purposes of this Agreement
unless and until both the Time-Based Condition and the Performance-Based
Condition for such Granted PBRSUs are satisfied. The number of Granted PBRSUs
that become “vested” for purposes of this Agreement (which, for the sake of
clarity and avoidance of doubt, may be greater than the number of PBRSUs
specified above as having been granted on the Grant Date) shall equal the
product of (i) the number of the Granted PBRSUs that have satisfied the
Time-Based Condition and (ii) the percentage level at which the
Performance-Based Condition has been satisfied.
(i)    The Time-Based Condition shall be satisfied on the Performance
Measurement Date (as defined below), subject to the Participant not having
ceased to perform services to the Company for any reason or no reason, with or
without cause, prior to the Performance Measurement Date.
(ii)    The percentage level at which the Performance-Based Condition is
satisfied will be measured as of the Performance Measurement Date.
Table 1: Non-COC Measurement Date ([●])
Level of Performance
Cumulative Adjusted EBITDA
End-to-End RCM Agreement Growth
Percentage for which the Performance-Based Condition is Satisfied
Below Threshold
Below $[●]
-
[●]%
Threshold
$[●]
-
[●]%
Target
$[●]
-
[●]%
Above Target
$[●]
$[●]
[●]%
Maximum
$[●]
$[●]
[●]%

(1)    If the Performance Measurement Date is the Non-COC Measurement Date, then
achievement will be determined pursuant to Table 1 above, subject to the terms
and conditions of this paragraph. For achievement at or above Above Target
level, both Performance Goals (as defined below) must be met to satisfy the
Performance-Based Condition; for achievement at or between Threshold and Target
levels, only the Cumulative Adjusted EBITDA (as defined below) goal must be met.
No Granted PBRSUs shall become vested if Cumulative Adjusted EBITDA is less than
Threshold level. The maximum number of Granted PBRSUs that satisfy the
Performance-Based Condition and thus become “vested” cannot exceed [●]% of the
Granted PBRSUs. If Cumulative Adjusted EBITDA is between Threshold and Target
levels, then the percentage at which the Performance-Based Condition is
satisfied shall be determined on a pro-rata basis using straight-line
interpolation between [●]% and [●]%. If Cumulative Adjusted EBITDA is above
Target and at or below Above Target levels, then the percentage at which the
Performance-Based Condition is satisfied shall be determined on a pro-rata basis
using straight-line interpolation from [●]% to and including [●]%, but only if
End-to-End RCM Agreement Growth (as defined below) is achieved at or above Above
Target level, and if it is not so achieved, then such percentage shall be [●]%.
If




--------------------------------------------------------------------------------





Cumulative Adjusted EBITDA is at or above Above Target level and End-to-End RCM
Agreement Growth is achieved at or between Above Target and Maximum level, then
the percentage at which the Performance-Based Condition is satisfied shall be
determined on a pro-rata basis using straight-line interpolation between and
including [●]% and [●]%. If Cumulative Adjusted EBITDA is at or above Above
Target level and End-to-End RCM Agreement Growth is at or above Maximum level,
then the percentage of the Performance-Based Condition that is satisfied shall
be [●]%.
Table 2: Change of Control Measurement Date
 
Threshold
[●]%
Target
[●]%
Above Target
[●]%
Maximum
[●]%
Year
EBITDA*
E2E†
EBITDA
E2E
EBITDA
E2E
EBITDA
E2E
[Year]
[●]
-
[●]
-
[●]
[●]
[●]
[●]
[Year]
[●]
-
[●]
-
[●]
[●]
[●]
[●]
[Year]
[●]
-
[●]
-
[●]
[●]
[●]
[●]
Cumulative ([●] Yrs)
[●]
-
[●]
-
[●]
[●]
[●]
[●]

* In Table 2, “EBITDA” means Cumulative Adjusted EBITDA, in [●] USD
† In Table 2, “E2E” means End-to-End RCM Agreement Growth, in [●] USD
(2)    If the Performance Measurement Date is the effective date of a Change of
Control (as defined below) prior to the Non-COC Measurement Date, then
achievement will be determined pursuant to Table 2 above, with target
achievement levels prorated for the time elapsed during the year in which the
Performance Measurement Date occurs (“COC Year”). For Cumulative Adjusted
EBITDA, target achievement levels for the COC Year will be prorated for the
number of full fiscal quarters elapsed in the COC Year. The prorated target
achievement levels for the COC Year will be the numbers in Table 2 multiplied by
the “Budget Weighting,” which is the percentage equal to the aggregate EBITDA
for the full fiscal quarters elapsed in the COC Year divided by aggregate EBITDA
for the full COC Year, as reflected in the Company’s then-current operating
budget for the COC Year as most recently approved by the Board prior to the
Performance Measurement Date. For End-to-End RCM Agreement Growth, target
achievement levels will be prorated on a straight-line basis according to the
number of full months elapsed during the year in which the Performance
Measurement Date occurs prior to the Change of Control.
Example: If the effective date of the Change in Control is June 30, [Year] and
the most recent Board-approved operating budget reflects $[●] of EBITDA for the
full [Year] year (divided into $[●] for the first quarter (“Q1”), $[●] for the
second quarter (“Q2”), $[●] for the third quarter, and $[●] for the fourth
quarter), then the Budget Weighting is [●]% ($[●] for Q1 plus $[●] for Q2,
divided by $[●] for the year). The prorated target achievement levels would be
calculated as follows:
(1) The prorated goal for Threshold achievement of the Performance-Based
Condition, which requires Cumulative Adjusted EBITDA achievement only, would be
$[●], the sum of (a) $[●] of Adjusted EBITDA for the full [Year] year and
(b) $[●], which is equal to the Adjusted EBITDA amount for Threshold achievement




--------------------------------------------------------------------------------





for the full [Year] year ($[●]) multiplied by the Budget Weighting ([●]%). The
prorated goal for Target achievement would be similarly calculated.
(2) The prorated goals for Maximum achievement of the Performance-Based
Condition, which requires achievement of both Performance Goals, would be:
(a) $[●] for Cumulative Adjusted EBITDA, the sum of (i) $[●] of Adjusted EBITDA
for the full [Year] year and (ii)  $[●], which is equal to the Adjusted EBITDA
amount for Maximum achievement for the full [Year] year ($[●]) multiplied by the
Budget Weighting ([●]%); and (b) $[●] for End-to-End RCM Agreement Growth, which
is the sum of (i) $[●] of End-to-End RCM Agreement Growth for [Year] and
(ii) $[●] of End-to-End RCM Agreement Growth for six full months elapsed in
[Year]. The prorated goals for Above Target achievement would be similarly
calculated.
(b)    Forfeiture. In the event that the Participant ceases to perform services
to the Company for any reason or no reason before the Performance Measurement
Date, all of the Granted PBRSUs shall be forfeited immediately and automatically
to the Company, without the payment of any consideration to the Participant,
effective as of such cessation. The Participant shall have no further rights
with respect to any Granted PBRSUs that are so forfeited. If the Participant
provides services to a subsidiary of the Company, any references in this
Agreement to provision of services to the Company shall instead be deemed to
refer to service with such subsidiary. Any Granted PBRSUs that do not become
vested as of the Performance Measurement Date shall expire immediately following
the date on which the Board determines the level at which the Performance-Based
Condition is satisfied.
3.    Delivery of Shares. Following the satisfaction of both the Time-Based
Condition and the Performance-Based Condition with respect to any Granted
PBRSUs, the Participant shall, subject to Section 10(a), receive the number of
shares of Common Stock that correspond to the number of such vested Granted
PBRSUs, which shall be delivered no later than the March 15th following the end
of the calendar year in which or with respect to which both such vesting
conditions were satisfied.
4.    Restrictions on Transfer of Granted PBRSUs. No portion of the Granted
PBRSUs may be sold, assigned, transferred, encumbered, hypothecated, or pledged
by the Participant, other than to the Company as a result of forfeiture of the
Granted PBRSUs as provided herein, except that the Participant may sell,
transfer, or assign such unvested Granted PBRSUs: (a) to or for the benefit of
any spouse, children, parents, uncles, aunts, siblings, grandchildren, and any
other relatives approved by the Committee (collectively, “Approved Relatives”)
or to a trust established solely for the benefit of the Participant and/or
Approved Relatives, provided that such Granted PBRSUs shall remain subject to
this Agreement (including without limitation the vesting and forfeiture
provisions set forth in Section 2 and the restrictions on transfer set forth in
this Section 4) and such permitted transferee shall, as a condition to such
transfer, deliver to the Company a written instrument confirming that such
transferee shall be bound by all of the terms and conditions of this Agreement;
or (b) as part of the sale of all or substantially all of the shares of capital
stock of the Company (including pursuant to a merger or consolidation)
(collectively, the “Transfer Restrictions”). The Company shall not be required
(i) to transfer on its books any of the Granted PBRSUs that have been
transferred in violation of any of the provisions of this Agreement or (ii) to
treat as owner of the Granted PBRSUs or to pay dividends to any transferee to
whom such Granted PBRSUs have been transferred in violation of any of the
provisions of this Agreement.
5.    Restrictive Legends. The Company may at any time place legends referencing
any applicable federal, state, or foreign securities law restrictions on all
certificates, if any, representing shares of Common Stock issued pursuant to
this Agreement. The Participant shall, at the request of the Company,




--------------------------------------------------------------------------------





promptly present to the Company any and all certificates, representing shares of
Common Stock acquired pursuant to this Agreement in the possession of the
Participant in order to carry out the provisions of this Agreement.
6.    Rights as Stockholder. Except as otherwise provided herein, the
Participant shall have no rights as a stockholder with respect to any shares of
Common Stock covered by any Granted PBRSU unless and until the Participant has
become the holder of record of PBRSU Shares. Cash dividends on the number of
shares of Common Stock issuable hereunder shall be credited to a dividend book
entry account on behalf of the Participant with respect to each Granted PBRSU,
provided that such cash dividends shall not be deemed to be reinvested in shares
of Common Stock and shall be held uninvested and without interest and paid in
cash only if and when the PBRSU Shares underlying the Granted PBRSUs are
delivered to the Participant in accordance with the provisions hereof. Stock
dividends on shares of Common Stock shall be credited to a dividend book entry
account on behalf of the Participant with respect to each Granted PBRSU granted
to the Participant, provided that such stock dividends shall be paid in shares
of Common Stock only if and when the PBRSU Shares underlying the Granted PBRSUs
are delivered to the Participant in accordance with the provisions hereof. If
the Granted PBRSUs are forfeited in accordance with this Agreement, then the
foregoing book entry account shall automatically and at the same time also be
forfeited without any payment or consideration to the Participant in respect
thereof.
7.    Provisions of the Plan. This Agreement is subject to the provisions of the
Plan (including, without limitation, any amendments thereto adopted at any time
and from time to time unless such amendments are expressly intended not to apply
to the Granted PBRSUs awarded hereunder), a copy of which is furnished to the
Participant with this Agreement. The Participant hereby acknowledges receipt of
a true copy of the Plan and that the Participant has read the Plan carefully and
fully understands its content. In the event of any conflict between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall control.
8.    Tax Matters.
(a)    Withholding. The Participant acknowledges and agrees that the Company has
the right to deduct from payments of any kind otherwise due to the Participant
any federal, state, local, or other taxes of any kind required by law to be
withheld with respect to the vesting of the Granted PBRSUs. As of the date on
which the Granted PBRSUs vest, the Company shall deliver written notice to the
Participant of the amount of withholding taxes due with respect to the vesting
of the Granted PBRSUs that vest on such date. The Participant shall satisfy such
tax withholding obligations by transferring to the Company, on each date on
which Granted PBRSUs vest under this Agreement, such number of shares that are
issuable on such date as have a fair market value (calculated using the last
reported sale price of the Common Stock of the Company on the New York Stock
Exchange or the NASDAQ, as applicable (or, if the Company’s Common Stock is not
then traded on the New York Stock Exchange or the NASDAQ, then on any other
United States stock exchange upon which the Company’s Common Stock is then
listed, or otherwise as reported through the facilities of the OTC Markets
Group, Inc.) on the trading date immediately prior to such vesting date) equal
to the amount of the Company’s tax withholding obligation in connection with the
vesting of such Granted PBRSUs (such withholding method, a “Surrender”), unless,
prior to any vesting date, the Committee determines that a Surrender shall not
be available to the Participant, in which case, the Participant shall be
required to satisfy the Participant’s tax obligations hereunder in a manner
permitted by the Plan upon the vesting date.
(b)    Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the Granted PBRSUs are intended to be exempt from, or otherwise comply
with, the applicable requirements of Section 409A of the Code and shall be
limited, construed, and interpreted in




--------------------------------------------------------------------------------





accordance with such intent as is reasonable under the circumstances. The
Company makes no guarantees with respect to the tax treatment of any PBRSUs.
9.    Restrictive Covenants.
(a)General. This Award represents a substantial economic benefit to the
Participant. The Participant, by virtue of the Participant's role with the
Company, has access to, and is involved in the formulation of, certain
confidential and secret information of the Company regarding its operations and
the Participant could materially harm the business of the Company by competing
with the Company or soliciting employees or customers of the Company.
(b)Non-Solicitation. During the period in which the Participant performs
services for the Company and for a period of eighteen months after the
Participant ceases to perform services for the Company, regardless of the
reason, the Participant shall not, directly or indirectly, either alone or in
conjunction with any Person:
(i)     hire, recruit, solicit, or otherwise attempt to employ or retain or
enter into any business relationship with, any individual who is or was an
employee of the Company within the twelve-month period immediately preceding the
cessation of the Participant’s service with the Company; or
(ii)     solicit the sale of any products or services that are similar to or
competitive with products or services offered by, manufactured by, designed by,
or distributed by the Company, to any Person which was or is a customer or
potential customer of the Company for such products or services.
(c)Non-Disclosure.
(i)     The Participant will not, without the Company’s prior written
permission, directly or indirectly, utilize for any purpose other than for a
legitimate business purpose solely on behalf of the Company, or directly or
indirectly, disclose to anyone outside of the Company, either during or after
the Participant’s relationship with the Company, the Company’s Confidential
Information (as defined below), as long as such matters remain Confidential
Information.
(ii)     This Agreement shall not prohibit the Participant from (A) revealing
evidence of criminal wrongdoing to law enforcement, (B) disclosing or discussing
concerns regarding regulatory or legal compliance with any governmental agency
or entity to the extent that such disclosures or discussions are protected under
any whistleblower protection provisions of Federal or state laws or regulations,
or (C) divulging the Company’s Confidential Information by order of court or
agency of competent jurisdiction. However, in the case of foregoing clause (C),
the Participant shall promptly inform the Company of any such situations and
shall take such reasonable steps to prevent disclosure of the Company’s
Confidential Information until the Company has been informed of such requested
disclosure and the Company has had an opportunity to respond to the court or
agency.
(iii)     Federal law provides certain protections to individuals who disclose a
trade secret to their attorney, a court, or a government official in certain
confidential circumstances. Specifically, federal law provides that an
individual shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret under either of the
following conditions: (A) where the disclosure is made (x) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney; and (y) solely for the purpose of




--------------------------------------------------------------------------------





reporting or investigating a suspected violation of law; or (B) where the
disclosure is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. See 18 U.S.C. § 1833(b)(1).
Federal law also provides that an individual who files a lawsuit for retaliation
by an employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual (I) files any document containing the
trade secret under seal and (II) does not disclose the trade secret, except
pursuant to court order. See 18 U.S.C. § 1833(b)(2). Nothing in this Agreement
is intended to preclude or limit such federal laws.
(d)Return of Company Property. The Participant agrees that, in the event that
Participant’s service to the Company ceases for any reason, the Participant
shall immediately return all of the Company’s property, including without
limitation, (i) computers, tablets, phones, printers, key cards, documents, or
any other tangible property of the Company, and (ii) the Company’s Confidential
Information in any media, including paper or electronic form, and the
Participant shall not retain in the Participant’s possession any copies of such
information.
(e)Ownership of Software and Inventions. All discoveries, designs, improvements,
ideas, inventions, and software, whether patentable or copyrightable or not,
shall be works-made-for-hire and the Company shall be deemed the sole owner
throughout the universe of any and all rights of whatsoever nature therein, with
the rights to use the same in perpetuity in any manner the Company determines in
its sole discretion without any further payment to the Participant whatsoever.
If, for any reason, any of such results and proceeds that relate to the business
shall not legally be a work-for-hire and/or there are any rights that do not
accrue to the Company under the preceding sentence, then the Participant hereby
irrevocably assigns and agrees to quitclaim any and all of the Participant’s
right, title, and interest thereto including, without limitation, any and all
copyrights, patents, trade secrets, trademarks, and/or other rights of
whatsoever nature therein, whether or not now or hereafter known, existing,
contemplated, recognized, or developed to the Company, and the Company shall
have the right to use the same in perpetuity throughout the universe in any
manner the Company determines without any further payment to the Participant
whatsoever. The Participant shall, from time to time, as may be reasonably
requested by the Company, at the Company’s expense, do any and all things that
the Company may deem useful or desirable to establish or document the Company’s
exclusive ownership of any and all rights in any such results and proceeds,
including, without limitation, the execution of appropriate copyright and/or
patent applications or assignments. To the extent the Participant has any rights
in the results and proceeds of the Participant’s services that cannot be
assigned in the manner described above, the Participant unconditionally and
irrevocably waives the enforcement of such rights. Notwithstanding anything to
the contrary set forth herein, works developed by the Participant that are (i)
developed independently from the work developed for the Company regardless of
whether such work was developed before or after the Participant performed
services for the Company; or (ii) applications independently developed that are
unrelated to the business and that the Participant develops during non-business
hours using non-business property shall not be deemed work for hire and shall
not be the exclusive property of the Company.
(f)Non-Competition. During the time in which the Participant performs services
for the Company and for a period of twelve months after the cessation of the
Participant’s service to the Company, regardless of the reason, the Participant
shall not, directly or indirectly, either alone or in conjunction with any
Person, within the Restricted Area (as defined below), own, manage, operate, or
participate in the ownership, management, operation, or control of, or be
employed by or provide services to, a Competing Business (as defined below).
Notwithstanding anything to the contrary, nothing in this Section 9(f) prohibits
the Participant from being a passive owner of not more than one percent of the
outstanding stock of any class of a corporation that is publicly traded, so long
as the Participant has no active participation in the business of such
corporation. Notwithstanding the foregoing, the post-employment period of the
covenant




--------------------------------------------------------------------------------





set forth in this Section 9(f) shall not apply to the Participant if the
enforcement of such covenant is prohibited by applicable law.
(g)Acknowledgments. The Participant acknowledges and agrees that the
restrictions contained in this Agreement with respect to time, geographical
area, and scope of activity are reasonable and do not impose a greater restraint
than is necessary to protect the goodwill and other legitimate business
interests of the Company and that the Participant has had the opportunity to
review the provisions of this Agreement with his legal counsel. In particular,
the Participant agrees and acknowledges (i) that the Company is currently
engaging in business and actively marketing its services and products throughout
the United States; (ii) that the Participant’s duties and responsibilities for
the Company are co-extensive with the entire scope of the Company's business;
(iii) that the Company has spent significant time and effort developing and
protecting the confidentiality of its methods of doing business, technology,
customer lists, long term customer relationships, and trade secrets; and (iv)
that such methods, technology, customer lists, customer relationships, and trade
secrets have significant value.
(h)Enforcement. The Participant agrees that the restrictions contained in this
Agreement are necessary for the protection of the business, Confidential
Information, customer relationships, and goodwill of the Company and are
considered by the Participant to be reasonable for that purpose, and that the
scope of restricted activities, the geographic scope, and the duration of the
restrictions set forth in this Agreement are considered by the Participant to be
reasonable. The Participant further agrees that any breach of any of the
restrictive covenants in this Agreement would cause the Company substantial,
continuing, and irrevocable harm for which money damages would be inadequate and
therefore, in the event of any such breach or any threatened breach, in addition
to such other remedies as may be available, the Company shall be entitled to
specific performance and injunctive relief. This Agreement shall not in any way
limit the remedies in law or equity otherwise available to the Company or its
Affiliates (as defined below). The Participant further agrees that to the extent
any provision or portion of the restrictive covenants of this Agreement shall be
held, found, or deemed to be unreasonable, unlawful, or unenforceable by a court
of competent jurisdiction, then any such provision or portion thereof shall be
deemed to be modified to the extent necessary in order that any such provision
or portion thereof shall be legally enforceable to the fullest extent permitted
by applicable law. Without limitation to any other remedies available hereunder
or at law, in the event of any breach of any of the restrictive covenants in
this Agreement by the Participant, the Participant agrees that (i) any PBRSU
Shares issued by the Company to the Participant pursuant to this Agreement shall
be forfeited for no consideration; (ii) in the event that the Participant sold
the PBRSU Shares issued to the Participant pursuant to this Agreement, then the
Participant shall be required to pay to the Company in cash, within thirty (30)
days of a request by the Company for such payment, the price at which the
Participant sold the shares; and (iii) in the case of unvested Granted PBRSUs,
such unvested Granted PBRSUs will automatically be forfeited for no
consideration.
(i)Severability; Modification. It is expressly agreed by the Participant that:
(i)     Modification. If, at the time of enforcement of this Agreement, a court
holds that the duration, geographical area, or scope of activity restrictions
stated herein are unreasonable under circumstances then existing or impose a
greater restraint than is necessary to protect the goodwill and other business
interests of the Company, the Participant agrees that the maximum duration,
scope, or area reasonable under such circumstances will be substituted for the
stated duration, scope, or area and that the court will be allowed to revise the
restrictions contained herein to cover the maximum duration, scope, and area
permitted by law, in all cases giving effect to the intent of the parties that
the restrictions contained herein be given effect to the broadest extent
possible; and




--------------------------------------------------------------------------------





(ii)     Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal, or
unenforceable in any respect under applicable law, such invalidity, illegality,
or unenforceability will not affect any other provision, but this Agreement will
be reformed, construed, and enforced as if such invalid, illegal, or
unenforceable provision had never been contained herein.
(j)Non-Disparagement. The Participant agrees not to disparage the Company, its
officers, directors, administrators, representatives, employees, contractors,
consultants, or customers or engage in any communications or other conduct that
might interfere with the relationship between the Company and its current,
former, or prospective employees, contractors, consultants, customers,
suppliers, regulatory entities, and/or any other Person.
10.    Miscellaneous.
(a)    Compliance with Laws. The grant of Granted PBRSUs and any issuance of
PBRSU Shares hereunder shall be subject to, and shall comply with, any
applicable requirements of any foreign and U.S. federal and state securities
laws, rules, and regulations (including, without limitation, the provisions of
the Securities Act, the Exchange Act, and in each case any respective rules and
regulations promulgated thereunder) and any other law, rule, regulation, or
exchange requirement applicable thereto. The Company shall not be obligated to
issue any PBRSUs or any shares of Common Stock pursuant to this Agreement if any
such issuance would violate any such requirements. As a condition to the
settlement of the Granted PBRSUs, the Company may require the Participant to
satisfy any qualifications that may be necessary or appropriate to evidence
compliance with any applicable law or regulation.
(b)    Authority of Committee. In making any decisions or taking any actions
with respect to the matters covered by this Agreement, the Committee shall have
all of the authority and discretion, and shall be subject to all of the
protections, provided for in the Plan. All decisions and actions by the
Committee with respect to this Agreement shall be made in the Committee’s
discretion and shall be final and binding on the Participant.
(c)    No Right to Continued Service. The Participant acknowledges and agrees
that, notwithstanding the fact that the vesting of the Granted PBRSUs is
contingent upon his or her continued service to the Company, this Agreement does
not constitute an express or implied promise of continued service relationship
with the Participant or confer upon the Participant any rights with respect to a
continued service relationship with the Company.
(d)    Acquired Rights. The Participant acknowledges and agrees that: (i) the
Company may terminate or amend the Plan at any time; (ii) the award of the
Granted PBRSUs made under this Agreement is completely independent of any other
award or grant and is made at the sole discretion of the Company; (iii) no past
grants or awards (including, without limitation, the Granted PBRSUs) give the
Participant any right to any grants or awards in the future whatsoever; and (iv)
any benefits granted under this Agreement are not part of the Participant’s
ordinary salary, and shall not be considered as part of such salary in the event
of severance, redundancy, or resignation.
(e)    Governing Law. This Agreement shall be construed, interpreted, and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of law provisions.
(f)    Exclusive Jurisdiction/Venue. All disputes that arise from or relate to
this Agreement shall be decided exclusively by binding arbitration in Cook
County, Illinois under the Commercial Arbitration




--------------------------------------------------------------------------------





Rules of the American Arbitration Association. The parties agree that the
arbitrator’s award shall be final, and may be filed with and enforced as a final
judgment by any court of competent jurisdiction. Notwithstanding the foregoing,
any disputes related to the enforcement of the restrictive covenants contained
in Section 9 shall be subject to and determined under Delaware law and
adjudicated in Illinois courts.
(g)    Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel or Chief Executive Officer of the Company. Any
notice hereunder by the Company shall be given to the Participant in writing and
such notice shall be deemed duly given only upon receipt thereof at such address
as the Participant may have on file with the Company.
(h)    Headings; Section References. The titles and headings of the various
sections of this Agreement have been inserted for convenience of reference only
and shall not be deemed to be a part of this Agreement. Except as provided
otherwise in this Agreement, a reference to any Section is a reference to a
Section of this Agreement.
(i)    Counterparts. This Agreement may be executed in one or more counterparts
(including in pdf format or by other electronic means), each of which shall be
deemed to be an original, but all of which shall constitute one and the same
instrument.
(j)    Severability. The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction shall not affect the validity, legality, or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality, or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
(k)    Binding Agreement; Assignment. This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns and the Participant and its permitted assigns. The Participant shall not
assign any part of this Agreement without the prior express written consent of
the Company.
(l)    Entire Agreement; Amendment. This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.
(m)    Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments, and documents as
either party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.
11.    Definitions. For purposes of this Agreement, the following terms have the
following meanings:
(a)     “Affiliate” means, with respect to any Person as of any time of
determination, any entity controlling or controlled by or under common control
with such Person as of such time the




--------------------------------------------------------------------------------





Company or another Affiliate, at the time of execution of the Agreement and any
time thereafter, where “control” is defined as the ownership of at least fifty
percent of the equity or beneficial interest of such entity, and any other
entity with respect to which such Person as of such time has significant
management or operational responsibility (even though such Person may own less
than fifty percent of the equity of such entity).
(b)    “Ascension” means, collectively, Ascension Health Alliance and any
Affiliate of Ascension Health Alliance.
(c)    “Change of Control” means (A) the consummation of any consolidation or
merger of the Company with any Third Party Purchaser where the stockholders of
the Company, immediately prior to the consolidation or merger, would not,
immediately after the consolidation or merger, beneficially own (as such term is
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, shares
representing in the aggregate more than fifty percent of the voting shares of
the company issuing cash or securities in the consolidation or merger (or of its
ultimate parent corporation, if any); (B) any sale, lease, exchange, or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company to a Third Party Purchaser; (C) any sale of a majority of
the voting shares of the Company to a Third Party Purchaser; (D) the
consummation of a Take Private Change of Control; or (E) any liquidation or
dissolution of the Company. Notwithstanding the foregoing, other than with
respect to a Take Private Change of Control, a “Change of Control” shall not be
deemed to have occurred if the event constituting such “Change of Control” is
not (x) a change in the ownership of the corporation, (y) a change in effective
control of the corporation, or (z) a change in the ownership of a substantial
portion of the assets of the corporation, as those terms are used and defined in
Section 409A(a)(2)(A)(v) of the Code, and the regulations thereunder, and where
the word “corporation” used above and in such provisions is taken to refer to
the Company.
(d)    “Common Share Equivalent” means, as of any time of determination, (A) in
the case of any shares of preferred stock issued by the Company that are
convertible into shares of Common Stock, the number of shares of Common Stock
into which such preferred shares are convertible as of such time; and (B) in the
case of any options, warrants, or other securities issued by the Company that
are exercisable or exchangeable for shares of Common Stock, the number of shares
of Common Stock into or for which such options, warrants, or other securities
are exercisable or exchangeable as of such time of determination, but only if
such options, warrants, or other securities are “in-the-money” as of such time
of determination.
(e)    “Competing Business” means any entity or business: (i) engaged in the
business of offering finance-related services to health care systems and
hospitals, including, but not limited to, the collection of medical debt,
hospital billings, and revenue management; or (ii) engaged in any other business
or activity in which the Company is engaged during the term of the Participant’s
employment.
(f)    “Confidential Information” as used in this Agreement shall include the
Company’s trade secrets as defined under Illinois law, as well as any other
information or material that is not generally known to the public, and that (A)
is generated, collected by, or utilized in the operations of the Company’s
business and relates to the actual or anticipated business, research, or
development of the Company; or (B) is suggested by or results from any task
assigned to the Participant by the Company or work performed by the Participant
for or on behalf of the Company. Confidential Information shall not be
considered generally known to the public if the Participant or others improperly
reveal such information to the public without the Company’s express written
consent and/or in violation of an obligation of confidentiality to the Company.
Examples of Confidential




--------------------------------------------------------------------------------





Information include, but are not limited to, all customer, client, supplier, and
vendor lists, budget information, contents of any database, contracts, product
designs, technical know-how, engineering data, pricing and cost information,
research and development work, software, business plans, proprietary data,
projections, market research, perceptual studies, strategic plans, marketing
information, financial information (including financial statements), sales
information, training manuals, employee lists and compensation of employees, and
all other competitively sensitive information with respect to the Company,
whether or not it is in tangible form, and including without limitation any of
the foregoing contained or described on paper or in computer software or other
storage devices, as the same may exist from time to time.
(g)    “Cumulative Adjusted EBITDA” means (A) if the Performance Measurement
Date is the Non-COC Measurement Date, the sum of “Adjusted EBITDA” as finally
reported in the Company’s Annual Report on 10-K for all fiscal years elapsed in
the Performance Period, as may be adjusted by the Board to take into account the
impact of new business, acquisitions, divestitures, expenses related to new
end-to-end revenue cycle agreements, changes in accounting principles, gains or
losses due to changes in debt or equity financing, litigation, impairment, and
unplanned events; and (B) if the Performance Measurement Date is the effective
date of a Change of Control, the sum of (x) “Adjusted EBITDA” as finally
reported in the Company’s Annual Report on 10-K for any fiscal years elapsed in
the Performance Period and (y) the Company’s earnings before interest, taxes,
depreciation, amortization, stock compensation, and non-recurring items as of
the effective date of the Change in Control, for the fiscal year in which the
effective date of the Change of Control falls, as may be adjusted by the Board
to take into account the impact of new business, acquisitions, divestitures,
expenses related to new end-to-end revenue cycle agreements, changes in
accounting principles, gains or losses due to changes in debt or equity
financing, litigation, impairment, and unplanned events. Cumulative Adjusted
EBITDA will be adjusted to account for a Qualifying End-to-End RCM Agreement
based on the agreed-upon proforma financials for the new business, beginning the
quarter after the Qualifying End-to-End RCM Agreement is entered into.
Adjustments to Cumulative Adjusted EBITDA for End-to-End RCM Agreement Growth
will be added to, or subtracted from, the Cumulative Adjusted EBITDA target
achievement levels provided in Section 2(a)(ii) at the end of each fiscal year;
provided that, in the event of a Change of Control that occurs prior to the end
of a fiscal year, such adjustments will be made for such partial year in which
such Change of Control occurs prior to the effective date of such Change of
Control.
(h)    “End-to-End RCM Agreement Growth” means the aggregate net patient revenue
under management pursuant to Qualifying End-to-End RCM Agreements entered into
during the Performance Period. A Qualifying End-to-End RCM Agreement is “entered
into” upon execution of a definitive agreement for services.
(i)    “Performance Goals” means the performance conditions by which the
Performance-Based Condition is satisfied, which are Adjusted EBITDA and
End-to-End RCM Agreement Growth.
(j)    “Performance Measurement Date” means the earlier of (A) the Non-COC
Measurement Date and (B) the effective date of a Change of Control.
(k)    “Performance Period” means the period beginning on January 1 of the year
in which the Grant Date falls and ending on the Performance Measurement Date.
(l)    “Person” means any individual, entity, or group, within the meaning of
Section 13(d) or 14(d) of the Exchange Act, but excluding (A) the Company and
any of its subsidiaries, (B) any employee stock ownership or other employee
benefit plan maintained by the Company, and (C)




--------------------------------------------------------------------------------





an underwriter or underwriting syndicate that has acquired the Company’s
securities solely in connection with a public offering thereof.
(m)    “Qualifying End-to-End RCM Agreement” means a customer agreement that
yields a base fee for services and deploys the Company’s revenue cycle
management technology across the front, middle, and back of the revenue cycle,
and may be either a co-managed or operating partner model.
(n)    “R1 Ownership Interests” means, collectively, (A) any shares of Common
Stock issued by the Company; (B) any shares of preferred stock issued by the
Company that are not convertible into or exchangeable for shares of Common
Stock; (C) the Common Share Equivalent of any shares of preferred stock issued
by the Company that are convertible into or exchangeable for shares of Common
Stock; (D) the Common Share Equivalent of any options, warrants, or other
securities issued by the Company that are exercisable or exchangeable for shares
of Common Stock; and (E) any securities of the Company or any other Person that
are issued in exchange for, or in respect of, the securities referenced in the
foregoing clauses (A)–(D), including, without limitation, in connection with any
“roll-over” or recapitalization effected as part of a Take Private Change of
Control. For purposes of this definition, the term “Company” shall mean (w) R1
RCM Inc., (x) any successor to R1 RCM Inc. (by merger or otherwise), (y) any
subsidiary of R1 RCM Inc. or any such successor, and (z) any entity that,
directly or indirectly, owns a majority of the equity interests of R1 RCM Inc.
or of any such successor (including, without limitation, any such entity that,
as a result of a Take Private Change of Control, becomes a direct or indirect
parent entity of R1 RCM Inc. or of any such successor).
(o)    “Restricted Area” means the United States of America.
(p)    “Take Private Change of Control” means the consummation of any
transaction or series of transactions following which no shares of the Company
(or of its ultimate parent corporation) are listed on the New York Stock
Exchange or the NASDAQ, on any other United States stock exchange, or are
otherwise listed on a public trading market (including the OTC Markets Group,
Inc.).
(q)    “TB/AS Co-Investment Vehicle” means any entity that is owned, directly or
indirectly, by both Ascension and TowerBrook and that holds any R1 Ownership
Interests. As of the Grant Date, TCP-ASC ACHI Series LLLP is a
TB/AS Co-Investment Vehicle.
(r)    “Third Party Purchaser” means any Person or group of Persons, none of
whom is, immediately prior to the subject transaction, TowerBrook, Ascension, a
TB/AS Co-Investment Vehicle, or any Affiliate thereof.
(s)    “TowerBrook” means TowerBrook Capital Partners L.P. and any Affiliate of
TowerBrook Capital Partners L.P., including, for this purpose, TowerBrook
Investors IV (Onshore), L.P., TowerBrook Investors IV (892), L.P., TowerBrook
Investors IV (OS), L.P., TowerBrook Investors IV Executive Fund, L.P.,
TowerBrook Investors IV Team Daybreak, L.P., and any other investment fund
managed or advised, directly or indirectly, by TowerBrook Capital Partners L.P.
or any of its Affiliates, and any Affiliate of any such fund; provided that, for
purposes of this definition, the Company shall not be deemed an Affiliate of
TowerBrook.


[Remainder of Page Intentionally Left Blank]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
R1 RCM INC.






By:    [INSERT CEO SIGNATURE BLOCK]




        
I hereby acknowledge that I have read this Agreement, have received and read the
Plan, and understand and agree to comply with the terms and conditions of this
Agreement and the Plan.
 
 
PARTICIPANT ACCEPTANCE
[To be accepted electronically]




